DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-6 are allowed.
Claims 7-10 are canceled.
Response to Arguments
Applicant’s arguments, see page 7, filed 08/23/2021, with respect to the specification objections have been fully considered and are persuasive.  The specification objections of the abstract and title has been withdrawn per applicant’s amendments.
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
Imai et al US20180120186 (hereinafter “Imai”) discloses a pressure detection device including: a pressure sensor including a pressure detection surface for detecting a pressure of a fluid; and a flow channel unit having a flow channel formed therein to guide the fluid to the pressure detection surface. The flow channel unit includes a flow channel body having the flow channel 21 a formed therein, and an earth ring disposed in contact with the pressure sensor. The earth ring is formed of a conductive fluororesin material including a fluororesin material and a conductive material in which the fluororesin material is dispersed, and is maintained at a ground potential. (Fig 1-7, Paragraph 0034-0115)

Blomberg et al US20120240686 (hereinafter “Blomberg”) discloses a pressure monitoring system and method for aseptically measuring the pressure of a fluid. A port communicates with a fluid cavity. A flexible barrier, which may be made from a thermoplastic elastomeric material, is integrally bonded to the port, sealing the port. A pressure gauge is coupled to the port over the barrier. Pressure of the fluid within the fluid cavity is measured by the pressure gauge via the barrier. (Fig 1-5, Paragraph 0020-0037)
However, Blomberg fails to disclose a flexible flow passage part including a flexible flow passage which introduces liquid, flowing in the flexible flow passage part from an inflow port, to an outflow port, and which is made of a flexible material; a body portion configured to form a pressure transmitting space which surrounds an outer peripheral surface of the flexible flow passage part; a pressure transmitting part mounted on the body portion and having a thin-film shape, one surface of the pressure transmitting part facing the pressure transmitting space, and the other surface of the pressure transmitting part being capable of coming into contact with the 
Prior arts such as Imai and Blomberg made available do not teach, or fairly suggest, a flexible flow passage part including a flexible flow passage which introduces liquid, flowing in the flexible flow passage part from an inflow port, to an outflow port, and which is made of a flexible material; a body portion configured to form a pressure transmitting space which surrounds an outer peripheral surface of the flexible flow passage part; a pressure transmitting part mounted on the body portion and having a thin-film shape, one surface of the pressure transmitting part facing the pressure transmitting space, and the other surface of the pressure transmitting part being capable of coming into contact with the pressure detection part; and a pressure transmission medium filled in the pressure transmitting space, and being non- compressible, wherein the flexible flow passage is a flow passage which has a predetermined inner diameter, and which extends in a straight line along an axis.
Hence the best prior art of record fails to teach the invention as set forth in claims 1-6 and the examiner can find no teaching of the specific invention, nor reasons within the cited prior art or on her own to combine the elements of these references other than the applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855